IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                 FILED
                                                                 July 11, 2008
                               No. 07-51224
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk
TONY ROBERT DAVIS

                                          Petitioner-Appellant

v.

GEORGE W BUSH, In His Official Capacity as the President of the United
States; MICHAEL B. MUKASEY, U S ATTORNEY GENERAL, In His Official
Capacity as the Attorney General of the United States; THE BUREAU OF
PRISONS; THE DEPARTMENT OF JUSTICE; JOE ED CANALES, In His
Official Capacity as Supervised Release Officer with the United States District
Court for the Western District of Texas

                                          Respondents-Appellees


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:07-CV-688


Before STEWART, OWEN and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Tony Robert Davis, former federal prisoner # 68917-080, appeals from the
district court’s dismissal as frivolous of his 28 U.S.C. § 2241 petition. The
district court also imposed a $500 sanction based on Davis’s “continued
contumacious conduct.” In his § 2241 petition, Davis challenged his convictions


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-51224

and sentences on eight counts of conspiracy, wire fraud, travel and
transportation of securities for fraudulent purposes, and money laundering. See
United States v. Davis, 226 F.3d 346, 348 (5th Cir. 2000).
      Davis’s § 2241 petition makes no claims that are cognizable in a § 2241
petition. See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
Because the appeal is frivolous, it is dismissed. See 5TH CIR. R. 42.2.
      Despite having previously been sanctioned by this court on more than one
occasion, Davis has continued to file frivolous, disrespectful, and vexatious
pleadings without obtaining the requisite permission. Accordingly, Davis is
ordered to pay to the clerk of this court a $1,000 sanction. Davis must satisfy
this monetary sanction before filing anything in this court, including any motion
for permission to proceed after having been sanctioned. If Davis attempts to file
any further notices of appeal or original proceedings in this court without first
obtaining the requisite permission and paying the monetary sanction, the clerk
will docket them for administrative purposes only. Any other submissions which
do not show proof that the monetary sanction has been paid and permission has
been granted for filing will be neither addressed nor acknowledged. Davis is
cautioned that he should review any pending complaints, motions, and appeals
and withdraw any that are frivolous. Davis is warned that failure to withdraw
any frivolous proceedings will result in the imposition of more monetary
sanctions, as will any further frivolous filings.
      Davis’s motion for leave to file a petition for relief is denied.
      The mandate shall issue forthwith.
      APPEAL DISMISSED; SANCTION IMPOSED; WARNING ISSUED.
MANDATE SHALL ISSUE FORTHWITH.




                                         2